7 F.3d 226
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.HARVEY P. SHORT, Plaintiff-Appellant,v.MASON WATERS, Warden;  Kenneth Horning, Assistant Warden;B. L. Souders, Correctional Officer II;  John Doe,Correctional Officer, Defendants-Appellees.
No. 92-6176.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 17, 1993.Decided:  September 23, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore.
Harvey P. Short, Appellant Pro Se.
John Joseph Curran, Jr., Attorney General, Glenn William Bell, Office of the Attorney General of Maryland, for Appellees.
D.Md.
AFFIRMED
Before HALL, WILKINS, and LUTTIG, Circuit Judges.
PER CURIAM:

OPINION

1
Harvey P. Short appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988) and denying his Fed.  R. Civ. P. 59(e) motion.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Short v. Waters, No. CA-91-1663S (D. Md. Feb. 6, 1992;  Feb. 18, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 The district court told Short he had seventeen days from January 22, to file a response to the motion for summary judgment, then entered an order on February 6, only fifteen days later.  However, Short did not respond at all until February 13, past the original seventeen-day deadline;  therefore, the error was harmless